Order entered April 18, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00191-CR

                                  JOHN WHEELER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 283rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F17-10261-T

                                            ORDER
       Because the reporter’s record had not been filed, we notified court reporter Vearneas

Faggett by postcard dated February 15, 2019 and directed her to file the reporter’s record. When

she did not do so, we then ordered her to file the record by April 19, 2019. Three days before the

record was due, Ms. Faggett informed the Court for the first time that she was not, in fact, the

court reporter who reported the case, but that Trashuna Salaam was the court reporter. The

following day, court reporter Trashuna Salaam filed a request for an extension of time, citing

health issues and the fact that she had received notice the record was due only one day before she

filed her request. Ms. Salaam is requesting an additional forty-five days in which to complete

the reporter’s record.
            Rule 35.3 provides that each extension “must not exceed 30 days.” TEX. R. APP. P. 35.3.

However, in light of the extraordinary circumstances presented in her request, we invoke

appellate rule 2 and suspend rule 35.3’s operation in this case. See TEX. R. APP. P. 2. We

ORDER the reporter’s record due on or before June 3, 2019.

            With respect to Ms. Faggett’s April 16, 2019 letter, we caution her that rule 35.3(b)

specifically provides that the official or deputy reporter is responsible for timely filing the

reporter’s record. See TEX. R. APP. P. 35.3(b). Thus, to the extent the reporter’s record is not

timely filed in this case, the Court may order the official court reporter not to sit until the record

is filed.

            We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Honorable Chika Anyiam, Presiding

Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter, 283rd Judicial

District Court; Trashuna Salaam, court reporter, Criminal District Court No. 7; and to counsel for

all parties.




                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE